Citation Nr: 0740357	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  The issues, while listed 
by the RO as one throughout the course of the claim, have 
actually each been adjudicated and appealed, and are 
separate.  Since the claim for service connection for the 
cause of the veteran's death is being granted, the issue of 
DIC benefits under 38 U.S.C.A. § 1151 is moot.  

In May 2007, the appellant and D.B. testified before the 
undersigned Veterans Law Judge at a hearing held in 
Providence, Rhode Island.  


FINDINGS OF FACT

1.  The veteran died in August 2004, at the age of 52.  
According to the death certificate, the cause of his death 
was medullary carcinoma of the thyroid.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  Exposure to Agent Orange in service is conceded.  

4.  The veteran's fatal thyroid cancer has been related to 
in-service Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  A service-connected disability caused the veteran's 
death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. § 3.312 
(2007).  

2.  The claim for DIC benefits under 38 U.S.C.A. § 1151 is 
moot.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the claim for service connection for the cause of the 
veteran's death is being granted and the 38 U.S.C.A. § 1151 
DIC claim is rendered moot as a consequence, any deficiencies 
in VA's duties to notify or to assist the veteran are 
harmless.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

The appellant argues that service connection is warranted for 
the cause of the veteran's death because the veteran was 
exposed to Agent Orange in service at Ft. McClellan, and that 
such exposure caused his fatal thyroid cancer.  

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
resulted from disease or injury incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2007).  Service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. § 1110 (West. 2002); 38 C.F.R. § 3.303 (2007).  
In addition, certain disorders - including malignant tumors -
- are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually, and for malignant tumors, one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2007).  Others, but not thyroid cancer, may be presumed 
service-connected based on Agent Orange exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In this case, medullary cancer of the thyroid was not shown 
in service or within one year of service discharge, but 
instead was first manifest in 2004.  The veteran was 
stationed at Ft. McClellan from April to June 1972 and he 
indicated in May 2004 that he had had no symptoms or 
treatment of thyroid problems in service, but had been 
exposed to Agent Orange at Ft. McClellan during testing 
procedures in June 1972.  

In March 1999, the veteran took part in a VA Study of Army 
Chemical Corps Vietnam-era Veterans.  It was noted that the 
lipid-adjusted dioxin concentration for his blood sample was 
measured as 2,800 ppt.

The Director at the United States Armed Services Center for 
Research of Unit Records (USASCRUR) indicated in June 2004 
that the testing use of Agent Orange had been banned in 1970, 
and so the veteran's exposure to Agent Orange while at Ft. 
McClellan would have been unlikely.  However, the Director 
suggested that Ft. McClellan be contacted to confirm his 
statement and for the possibility of the use of chemicals and 
nerve gas during the veteran's tour of duty at Ft. McClellan.  

Upon further investigation, it was revealed that Ft. 
McClellan's historical information on the veteran's unit had 
been transferred to Ft. Leonard Wood in 1999.  Ft. Leonard 
Wood's current Army Chemical School personnel had no 
information on the 503rd Chemical Staff Specialist Class in 
1972, and referred the liaison to the 



USASCRUR to the Chemical Corps Museum.  The museum historical 
information did not document the use of Agent Orange during 
the time the veteran was at Ft. McClellan.  The museum did 
document the use of chemicals, but was unable to document the 
types of chemicals used.  

In light of the above information, including the finding of 
dioxin in the veteran's blood sample, the Board accepts that 
the veteran was exposed to Agent Orange at Ft. McClellan as 
claimed.  There is reasonable doubt as to this matter.

The May 2004 opinion from a VA physician, indicating that it 
was her opinion that it was very possible/likely that the 
veteran's thyroid cancer was related to his Agent Orange 
exposure, is accepted.  There is no medical opinion of record 
to the contrary.  Moreover, the physician gave adequate 
supporting reasons for her opinion.  She indicated that Agent 
Orange is clearly considered related to the development of 
lung cancer which includes small cell cancer, a 
neuroendocrine tumor.  Medullary carcinoma of the thyroid is 
an amine precursor uptake decarboxylation, which is a 
neuroendocrine tumor as well.  Additionally, she reported 
that the Veterans and Agent Orange Update (2000) indicates 
that there is evidence suggesting that Agent Orange has 
carcinogenic activity and can cause certain cancers, 
specifically thyroid cancer, in animal studies.  In light of 
the facts, the Board finds that service connection for the 
cause of the veteran's death is warranted under 
38 U.S.C.A. § 1310.

DIC benefits under 38 U.S.C.A. § 1310, granted immediately 
above, and DIC benefits under 38 U.S.C.A. § 1151, carry 
exactly the same benefits.  An award of one precludes an 
award of the other because the same benefits can not be 
awarded twice.  Since service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310 has been granted, 
DIC under 38 U.S.C.A. § 1151 cannot be.  As 



such, the appeal concerning DIC benefits under 
38 U.S.C.A. § 1151 is moot and will be dismissed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim for DIC benefits under 38 U.S.C.A. § 1151 is 
dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


